LOUIS J. CECI, J.
(dissenting). Because I believe that the majority's opinion continues the trend toward an unnecessary and excessively technical reading of the juvenile code — all to the detriment of the entire juvenile justice system — I must dissent.
This court's refusal to affirm the trial court's proper waiver of J.V.R. into adult court sends another clear signal to the public and to those juveniles so disposed to taking advantage of the juvenile justice system that the system does not deal with juvenile offenders and the public justly, fairly, and with common sense.
This is a not-so-isolated situation where a juvenile is literally getting away with repeated criminal conduct. J.V.R., in the two years preceding the criminal activity now before the court, had been found delinquent for, among other things, theft, operating a motor vehicle without a license, fleeing and eluding an officer, and carrying a concealed weapon. He was repeatedly slapped on the wrist and was finally sent to the Ethan Allen School for help. Now he is back in the juvenile system. Truly, " 'the remedies available to the criminal court would be more effective under the circumstances of this case than those available to the juvenile court.'" (Majority opinion at page 195; quoting from waiver petition.) The majority, however, determines that a substantial statutory right of the juvenile has been adversely affected. The upshot is that a juvenile in this situation will again receive only a slap on the wrist, the juvenile system will become more ineffective in dealing with juveniles who require adult-type sanctions, and the public will become increasingly disenchanted with the integrity of the juvenile justice system.
The juvenile system must be strong enough to deal effectively with those juveniles who strain the limits of the children's code. Waiving a child into adult court under the proper circumstances provides some of the necessary strength. The public should not have to tolerate *204anything less from the juvenile system, which already bends over backwards to be patient with children found delinquent. Some children engage in more serious antisocial activity than the juvenile system is designed to cope with; those who do should be waived, under the proper circumstances, into adult court.
Moreover, J.V.R. failed to allege or demonstrate any actual prejudice at the waiver hearing. He was not taken by surprise by the state's evidence. He does not argue that evidence was hidden from him or his attorney. The delinquency adjudications listed above are a part of his juvenile record. Indeed, counsel's access to social records and other reports of a child is mandated by sec. 48.18(3), Stats.1 Thus, J.V.R. had access to his juvenile record, which included his numerous delinquencies and the psychological evaluation introduced by the district attorney through John Merrill, who had been J.V.R.'s juvenile case manager. With no more than a cursory review of his record, J.V.R. and his counsel would have been fully apprised of the evidence in support of his waiver from juvenile court. The state introduced no evidence which was not a part of his juvenile file.
By concluding that J.V.R. had no notice of the grounds of the waiver petition, the court emasculates the intention of the juvenile code with respect to waiver. To affirm the decision of the court of appeals, absent a showing of actual prejudice, is to replace judicial discretion with a hypertechnical, formalistic analysis of the children's code. The majority's conclusion does a great disservice to a practical reading of the children's code and to the citizens of this state, who have an interest in being protected from antisocial behavior.
*205I also find fault in the failure of the majority opinión to express exactly what "substantial statutory right of the juvenile" (majority opinion at pages 200, 202) is affected by the alleged failure of the waiver petition to provide notice to the juvenile. Is the substantial statutory right that of notice itself? Or is there a right in addition to notice? The majority does not say.
I cannot join the majority because I believe the juvenile here had effective notice of the basis for the waiver petition. The juvenile code must not be interpreted so technically that we become blind to the pragmatics of the code. J.V.R. knew and had full access to his juvenile record; the record represents the only basis upon which the state relied to support its waiver petition. The majority's affirmation that J.V.R. required more notice than the waiver petition provided — notice which, in fact, J.V.R. already had — strikes a blow against a realistic interpretation of the children's code and marks another step toward total unbalance in our juvenile law.

 Section 48.18(3), Stats., states in relevant part: "The child shall be represented by counsel at the waiver hearing. . . . Counsel for the child shall have access to the social records and other reports consistent with s. 48.293."